IN THE SUPREME COURT OF IOWA

                                  No. 07–0697

                           Filed November 14, 2008

STATE OF IOWA,

       Appellant,

vs.

RAYMOND SCOTT BAINES,

      Appellee.
________________________________________________________________________
       Appeal from the Iowa District Court for Johnson County, Stephen

C. Gerard, II, Judge.



       The State appeals a district court ruling that the special sentencing

provisions   of     Iowa   Code    section   903B.2    are   unconstitutional.

JUDGMENT OF CONVICTION AFFIRMED. SENTENCE AFFIRMED IN

PART     AND        VACATED       IN   PART;    CASE     REMANDED        FOR

RESENTENCING.



       Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson,

Assistant Attorney General, Janet M. Lyness, County Attorney, and

Deborah Farmer Minot and Anne M. Lahey, Assistant County Attorneys,

for appellant.



       Mark C. Smith, State Appellate Defender, and Patricia Reynolds,

Assistant State Appellate Defender, for appellee.
                                     2

PER CURIAM.

      The State appeals the district court’s ruling, in which the court

refused to impose the special sentence provisions of Iowa Code section

903B.2 (Supp. 2005) on Raymond Scott Baines, who had been convicted

of one count of indecent exposure under chapter 709 and one count of

indecent exposure in violation of an Iowa City ordinance.         The district

court found the sentencing statute was “illegal and unconstitutional.” In
this case, the court is asked to decide whether the special sentencing

provisions of Iowa Code section 903B.2 violate the United States

Constitution’s prohibition against cruel and unusual punishment, the

separation-of-powers doctrine, and the Equal Protection Clauses of the

United States and Iowa Constitutions.

      Other than the identity of the defendant, the facts in this appeal

are identical to those presented in a companion case, State v. Wade, __

N.W.2d __ (Iowa 2008). The applicable legal principles are also the same.

Based upon the reasoning contained in Wade, we find that Iowa Code

section 903B.2 is neither illegal nor unconstitutional.      Therefore, we

remand this case with instructions that the sentence under section

903B.2 be imposed.
      JUDGMENT       OF    CONVICTION        AFFIRMED.            SENTENCE

AFFIRMED IN PART AND VACATED IN PART; CASE REMANDED FOR

RESENTENCING.

      All justices concur except Streit, J., who takes no part.

      This opinion shall not be published.